Citation Nr: 1042079	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a mid and low back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from September 1972 to September 
1974.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decisions of the Department of 
Veterans Affairs (VA) RO in Portland, Oregon.   

This case was previously before the Board in April 2010, wherein 
it was remanded for additional development.  The case was 
returned to the Board for appellate consideration.   
 
The issue of entitlement to an increased rating for 
bilateral hearing loss has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Board notes that additional statements and duplicative copies 
of private medical records were received from the Veteran 
following issuance of the most recent, supplemental statement of 
the case.  The additional statements have not been considered by 
the RO.  However, the Board notes that the statements are 
essentially duplicative of contentions previously of record.  As 
such, the Veteran is not prejudiced by the Board's consideration 
of the appeal without remand for RO consideration of the 
additional statement.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, a 
September 2010 statement indicates that the Veteran intended that 
he information be sent to the Board for appellate consideration


FINDING OF FACT

A mid and low back disability was not shown during service or 
within the first post-service year; the most probative evidence 
indicates that the Veteran's current back disability is not 
related causally to his active service.                      


CONCLUSION OF LAW

A mid and low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in July 2006, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claim of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence.  The letter also explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to service connection for a mid and low back 
disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a mid and low back 
disability during his military service.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  The Board 
acknowledges that the Veteran reported that, in 1973, he injured 
his mid and low back while loading a cargo plane, when he slipped 
and fell on a ramp.  According to the Veteran, he was sent to a 
hospital at Fort Bliss and told that he had a fracture of the 
spine, which was treated with a brace.  

The Board acknowledges the Veteran's statements alleging an in-
service back injury.  Nonetheless, the Board notes that there is 
no objective evidence of continuity of symptomatology during the 
years following the Veteran's discharge from service and that he 
did not have any complaints until his claim for service 
connection in 2006.  See Savage, 10 Vet. App. at 495-98 
(requiring medical evidence of chronicity and continuity of 
symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).   Accordingly, his 
report of his symptoms during service is not considered credible.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) 
(finding that a Veteran's delay in asserting a claim 
can constitute negative evidence which weighs against the claim).  

Likewise, although the Veteran was diagnosed as having a mid and 
low back disability, there is no evidence that this disability is 
related to active service.  The Board notes that the provisions 
of 38 C.F.R. § 3.303(d) specifically permit a grant of service 
connection, even when the initial diagnosis occurred after 
service, so long as there is competent medical evidence 
establishing the necessary link to service.  However, the June 
2010 VA examiner found that the Veteran's current back disability 
is not related to active service.  According to the VA 
examination report, the Veteran reported that he first 
experienced mid and low back pain following service in relation 
to a work-related injury in approximately 1997 or 1998.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a 
chronic disorder are not service connected where they are clearly 
attributable to intercurrent causes).  Moreover, according to the 
VA examiner, the Veteran has an overload of the L4-5 spinous 
process, with pain, which is unlikely to be related to active 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability . . .").   The VA examiner 
noted that the Veteran's service treatment records did not show 
any treatment or diagnoses related to his back and that the 
Veteran's report of in-service injury in 1973 was not of the sort 
that would cause degenerative arthritis.  The VA examiner also 
noted that, upon x-ray, the Veteran had a mild compression change 
at T-12, which could possibly be due to an old fracture, but that 
this fracture was well healed and not likely productive of the 
Veteran's complaints of pain; there was no evidence of arthritis 
in that area.  According to the VA examiner, the lack of 
chronicity or continuity of treatment and the Veteran's history 
of post-service work-related back pain, as well as his morbid 
obesity, suggest that the Veteran's current back disability, 
diagnosed as mild disc space narrowing at L5-S1, is not 
associated with or caused by any injury during active service; 
the VA examiner found that the Veteran's back disability was a 
result of his morbid obesity.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'").    

The Board finds that the June 2010 VA examination has great 
probative weight because this opinion was based on a review of 
the entire record and full examination as well as accompanied by 
an explanation of the rationale.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  The VA examination report 
concluded, with a clear basis and rationale, that there was no 
evidence that the Veteran's mid and low back disability was 
related to active service.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold considerations 
include whether the person opining is suitably qualified and 
sufficiently informed).

The Veteran asserts that his current back disability is directly 
related to service; he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation, however.  The Board observes that objective medical 
evidence generally is required to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds 
that the Veteran is competent to report that he injured his back 
during service and that he currently has a back disability, 
little probative weight can be assigned to his statements 
associating his disability to service because they are less than 
credible.  The Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in and 
of itself does not render his statements incredible; such absence 
is for consideration in determining credibility.   Similarly, the 
Veteran has not shown that he has the expertise required to offer 
an opinion regarding any causal relationship between his current 
back disability and his claimed injury during active service. 
While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of veteran's 
lay testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  See also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).   As 
such, the negative evidence of record is of greater probative 
value than the Veteran's statements in support of his claim.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The claim for service connection of a mid and low back disability 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


